Citation Nr: 1221921	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  06-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.  


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his brother-in-law



ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from March 1994 to July 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for a bipolar disorder.  Subsequently, the Veteran's claims file was transferred to Waco, Texas.  

The Veteran was afforded a Travel Board Hearing before the undersigned Acting Veterans Law Judge in October 2009.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

In January 2010, the claim of service connection for bipolar disorder was first reviewed by the Board, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for bipolar disorder.  The Court issued a November 2011 Memorandum Decision setting aside the January 2010 Board decision, and remanding the appeal for readjudication.

During the pendency of the appeal, the RO in Waco, Texas issued a February 2011 rating decision that denied service connection for PTSD.  The Board notes that there is no prohibition against a Veteran being service-connected for more than one diagnosed psychiatric disorder.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) (noting that different psychiatric diagnoses may have symptoms that are not overlapping).  Subsequently, the Veteran filed a June 2011 Substantive Appeal for his PTSD.  Although the RO framed the issue on appeal as entitlement to service connection for PTSD, a review of the newly submitted private treatment records indicate that the Veteran has also been diagnosed with schizoaffective disorder.  Case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for PTSD to the broader issue of entitlement of service connection for an acquired psychiatric disability other than bipolar disorder, to include PTSD and schizoaffective disorder, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of service connection for bipolar disorder, consistent with the November 2011 Memorandum Decision and the claim of service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder.

A. Bipolar Disorder

The November 2011 Memorandum Decision found that the Board did not fulfill the duty to assist by failing to obtain all of the Veteran's medical records, to include from the Charter Haven.  The Court also intimated that VA had failed in the duty to assist by not affording the Veteran a VA medical examination.

The Board is bound by the findings of the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

Accordingly, because it appears that there may be outstanding private medical records that may contain information pertinent to his claim of service connection for bipolar disorder, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, on remand, the Veteran will also be afforded an opportunity to undergo a VA examination in relation to his claim of service connection for bipolar disorder on appeal.  Although the Veteran has been seeking treatment for his bipolar disorder, it remains unclear to the Board whether the Veteran's bipolar disorder is related to any aspects of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's psychiatric disorder is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

B. Acquired Psychiatric Disorder, to include PTSD and Schizoeffective Disorder

In his June 2011 Substantive Appeal, the Veteran requested a Travel Board Hearing for the issue of service connection for PTSD.  Subsequently, in a July 2011 statement, the Veteran again noted his desire to have a Travel Board Hearing.  Significantly, however, to date, there is no indication from the claims file that the Veteran has been scheduled for a hearing before a Veterans Law Judge at the RO.  Accordingly, because the RO is responsible for scheduling hearings before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

1) The RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, to include Charter Haven, who have treated him for his claimed bipolar disorder.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the RO should arrange for the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner is requested to provide an opinion as to the diagnosis, approximate date of onset, and etiology of any acquired psychiatric disorder that is found to be present.

Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder had its onset during active duty for training (ACDUTRA).  If the examiner diagnoses PTSD, the examiner should indicate whether such diagnosis is based on any stressor confirmed by the RO.

In doing so, the examiner should consider and discuss the Veteran's private treatment records, October 2009 hearing transcript, lay statements, and any other relevant information.  Additionally, the examiner should consider the Veteran's lay statements regarding continuity of symptomatology when rendering an opinion.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) The RO should also schedule the Veteran for a Travel Board hearing on the issue of service connection for an acquired psychiatric disorder other than bipolar disorder, in accordance with the docket number of his appeal.

4) Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


